Citation Nr: 1535024	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  13-13 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether the character of the appellant's discharge for his period of service from February 1978 to December 1983 is a bar to Department of Veterans Affairs benefits.


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The appellant's military service was from February 1978 to December 1983.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.


FINDINGS OF FACT

1.  The appellant's military service was from February 1978 to December 1983.

2.  In June 1983, before a special court-martial, the appellant was convicted on two charges of violating Uniform Code of Military Justice (UCMJ) Article 85, for being absent without leave (AWOL) from August 7, 1978 to March 7, 1983; and for being AWOL from March 30, 1983 to April 17, 1983.

3.  In December 1983, the Veteran was separated from the service with a bad conduct discharge by reason of the sentence of the special court-martial.

4.  The misconduct committed by the appellant leading to his bad conduct discharge was willful and persistent, commenced before the expiration of his initial obligated period of service, and was not a minor offense offset by otherwise honest, faithful, and meritorious service.	

5.  The evidence does not show, and the appellant does not contend, that he was insane at the time he committed his inservice misconduct; or that there were compelling circumstances to warrant his prolonged period of being AWOL.

6.  The appellant's discharge is considered dishonorable for VA purposes.




CONCLUSION OF LAW

The character of the appellant's discharge for his period of service from February 1978 to December 1983 is a bar to VA compensation and health care benefits.  38 U.S.C.A. §§ 101, 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.12, 3.13, 3.360 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The RO's March 2010 letter advised the appellant of the elements of VA's notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Specifically, he was advised that, given the character of his discharge, a determination regarding his veteran status was necessary prior to adjudicating the merits of his claim for VA compensation.  The letter enclosed a copy of 38 C.F.R. § 3.12, the controlling regulation, and advised the appellant to submit any evidence in support of his appeal.  The appellant was advised of the applicable legal criteria as well as the information and evidence necessary to support his claim.  The letter also provided the appellant with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Given the nature of the question at issue in this case, the Board finds that VA's duty to notify has been satisfied.  See Dennis v. Nicholson, 21 Vet. App. 18 (2007) (discussing VA's notification duties in a character of discharge determination).
	
The duty to assist the appellant has also been satisfied.  The appellant's service personnel records are on file, and he has provided statements in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is also no indication in the record that additional evidence relevant to the issue being addressed is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.  

II.  Legal Criteria 

The term "Veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a).  Service department findings are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  38 C.F.R. § 3.203(a) (2015); Spencer v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997).  VA has no authority to alter the claimant's discharge classification - the claimant's recourse is with the service department.  Harvey v. Brown, 6 Vet. App. 416 (1994).

Except as provided in 38 C.F.R. § 3.13(c), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service.  See 38 C.F.R. § 3.13(b).  Entitlement to VA benefits is determined by character of discharge at completion of unbroken service, i.e., where a conditional discharge was issued the entire period of service constitutes one period of service and entitlement will be determined by the character of the final termination of such period of active service.  However, 38 C.F.R. § 3.13 provides an exception if the following conditions are met:  (a) the person served in the active military, naval or air service for the period of time the person was obligated to serve at the time of entry into service; (b) the person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment; and (c) the person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment.  A discharge is considered unconditional if the person served the original obligated term, but was not discharged due to reenlistment, and would have been eligible for discharge at the end of original term except for intervening enlistment.

Benefits are not payable where the former service member was discharged or released under one of the following conditions:  (1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court-martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) by reason of a discharge under other than honorable conditions issued as a result of being absent without leave (AWOL) for a continuous period of at least 180 days (the regulation provides an exception to this condition where there are compelling circumstances to warrant the prolonged absence).  38 U.S.C.A. § 5303; 38 C.F.R. §3.12(c).

In determining whether there are compelling circumstances to warrant a prolonged AWOL period, the length and character of service exclusive of the period of prolonged AWOL will be considered.  Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the Nation.  38 C.F.R. §3.12(c)(6).  

Consideration is also given to the reasons offered for going AWOL, including family emergencies or obligations, or similar types of obligations or duties owed to third parties. The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level, and judgmental maturity, and consideration should be given to how the situation appeared to the person himself, and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds or other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began. Id. 

In addition, a discharge or release because of one of the offenses specified under 38 C.F.R. § 3.12(d) is considered to have been issued under dishonorable conditions.  These offenses are:  (1) acceptance of undesirable discharge in lieu of trial by general court-martial; (2) mutiny or spying; (3) offense involving moral turpitude (this includes, generally, conviction of a felony); (4) willful and persistent misconduct; and (5) homosexual acts involving aggravating circumstances and other factors affecting the performance of duty.

In particular, a discharge from military service because of willful and persistent misconduct, including a discharge under other than honorable conditions, is considered to have been issued under dishonorable conditions.  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  38 C.F.R. § 3.12(d)(4).  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not, per se, constitute willful misconduct.  38 C.F.R. § 3.1(n).  The conduct must also be persistent (reoccurring or ongoing) in order to deem a discharge "other than honorable" for VA purposes.

A discharge or release from service under any of the above conditions specified in 38 C.F.R. § 3.12 is a statutory or regulatory bar to the payment of benefits unless it is found that the person was "insane" at the time of committing the offense causing such discharge or release or unless otherwise specifically provided.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  That is, a discharge under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offense causing the discharge.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  Thus, "insanity" is a defense to all statutory and regulatory bars, while "compelling circumstances" is only a defense to the statutory bar involving an AWOL period of at least 180 days.  

With certain exceptions, health-care and related benefits authorized by Chapter 17 of Title 38, United States Code, shall be furnished for any disability incurred in or aggravated during a period of service terminated by a discharge under other than honorable conditions.  They may not, however, be furnished for any disability incurred or aggravated during a period of service terminated by a bad conduct discharge or when one of the bars listed in § 3.12(c) applies.  38 C.F.R. § 3.360(b).  In making determinations of health-care eligibility, the same criteria will be used as is now applicable to determinations of service incurrence and in line of duty when there is no character of discharge bar.  38 C.F.R. § 3.360(c).

The appellant is seeking eligibility for VA benefits based on his military service from February 1978 to December 1983.  To this end, he contends that the character of his discharge at the end of his period of service should not be a bar to his receiving VA compensation benefits. 

In the January 2011 administrative decision, the RO found that the appellant's bad conduct discharge due to a conviction by special court-martial in December 1983 was due to willful and persistent misconduct during service, and that his discharge is considered to be issued under dishonorable conditions for VA purposes.  Accordingly, the decision found that it is a bar to VA compensation benefits under 38 C.F.R. § 3.12(d),  Moreover, because the appellant was discharged with a bad conduct discharge, the decision found that the appellant is not entitled to VA health care benefits under Chapter 17, Title 38 U.S.C.  38 C.F.R. § 3.12(c).

The appellant was convicted before a special court-martial in June 1983 on 2 charges of violating UCMJ Article 85, for being AWOL from August 7, 1978 to March 7, 1983; and for being AWOL from March 30, 1983 to April 17, 1983.  In December 1983, he was separated from the service with a bad conduct discharge by reason of the sentence issued by the special court-martial.

The appellant does not contend, and the evidence does not reflect, that he was insane at the time of his offenses.  38 C.F.R. § 3.12(b).  Moreover, although he was asked to explain the events leading to his discharge, the appellant has not provided any reason to explain his prolonged period of being AWOL, which lasted over four years.  Moreover, a review of his service personnel records revealed additional shorter periods of time for which the appellant was AWOL.  His report of separation, Form DD 214, indicated that while his period of service was five years and nine months long, he was only present for duty for nine months and 11 days of it.  It also indicated that he had no foreign service.  Accordingly, there are no compelling circumstances to warrant the appellant's continuous period of being AWOL from August 1978 to March 1983. 

Following a longitudinal review of the record, the Board concludes that the misconduct committed by the appellant which led to his bad conduct discharge was willful and persistent, commenced before the expiration of his initial obligated period of service, and was not a minor offense offset by otherwise honest, faithful, and meritorious service.  The evidence also does not show, and the appellant does not contend, that he was insane at the time he committed his inservice misconduct; or that there were compelling circumstances to warrant his prolonged period of being AWOL.

A discharge from military service because of willful and persistent misconduct is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  Benefits are also not payable where the former service member was discharged under other than honorable conditions as a result of being AWOL for a continuous period of at least 180 days. 38 C.F.R. § 3.12(c)(6).  Finally, the appellant's bad conduct discharge is a bar to VA health care benefits under Chapter 17, Title 38 U.S.C., for any disabilities determined to be service-connected.  38 C.F.R. § 3.12(c).  Accordingly, the appeal must be denied.



	(CONTINUED ON NEXT PAGE)

ORDER

The character of the appellant's discharge for his period of service from February 1978 to December 1983 is a bar to VA compensation and health care benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


